Exhibit 10.15
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of December 31,
2008, but is effective as of September 1, 2007 (the “Effective Date”), by and
between The Shaw Group Inc., a Louisiana corporation (collectively with its
affiliates and subsidiaries hereinafter referred to as, the “Company”), and
Dorsey Ron McCall (“Employee”). The Company and Employee may hereinafter be
referred to, individually, as a “Party” and, collectively, as the “Parties”.
     WHEREAS, the Company currently employs Employee and desires to continue
such employment relationship, and Employee desires to continue such employment
relationship, in each case on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements set forth herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:
     1. Employment. The Company hereby continues to employ Employee, and
Employee hereby agrees to continued employment by the Company, on the terms and
conditions set forth in this Agreement.
     2. Term of Employment. Subject to the provisions for earlier termination
set forth in this Agreement, the initial term of this Agreement (the “Initial
Term”) shall be two years, commencing on the Effective Date; provided that, at
the end of the Initial Term, this Agreement shall be automatically renewed for
an additional two year period unless, not less than 90 days prior to expiration
of the Initial Term, the Company or Employee gives written notice to the other

Page 1 of 31



--------------------------------------------------------------------------------



 



Party that the Initial Term shall not be renewed. The Initial Term, together
with the renewal term (if any), shall hereinafter be referred to as the “Term.”
For the avoidance of doubt, an election not to renew the Initial Term shall not
constitute a termination of this Agreement for the purposes of Section 7(a).
     3. Employee’s Duties.
          (a) During the Term, Employee shall serve as the President of the
Maintenance Division of the Power Group of the Company, or such other similar
position(s) as the Parties may mutually agree, reporting directly to the
President of the Power Group and with such duties and responsibilities as may
from time to time be assigned to him by the Board of Directors of the Company
(the “Board”) or the Chief Executive Officer of the Company, provided that such
duties are comparable to the customary duties and responsibilities of such
position(s).
          (b) Employee agrees to devote Employee’s full attention and time
during normal business hours to the business and affairs of the Company and to
use reasonable best efforts to perform faithfully and efficiently Employee’s
duties and responsibilities. Employee shall not, either directly or indirectly,
enter into any business or employment with or for any Person (defined below)
other than the Company during the Term; provided, however, that Employee shall
not be prohibited from making financial investments in any other company or
business or from serving on the board of directors of any other company, subject
in each case to the provisions set forth in the Nonsolicitation and Noncompete
Agreement (defined below) and the Company’s Code of Conduct or similar
guidelines of which Employee is notified in writing. For the purposes of this
Agreement, the term “Person” shall mean any individual, corporation, limited or
general partnership,

Page 2 of 31



--------------------------------------------------------------------------------



 



limited liability company, joint venture, association, trust or other entity or
organization, whether or not a legal entity. Employee shall at all times observe
and comply with all lawful directions and instructions of the Board of which
Employee is notified in writing.
     4. Compensation.
          (a) Base Compensation. For services rendered by Employee under this
Agreement, the Company shall pay to Employee a base salary (“Base Compensation”)
of $600,000 per contract year, payable in accordance with the Company’s
customary pay periods and subject to tax and other customary withholdings.
Employee’s Base Compensation will be subject to review by the Board on an annual
basis as of the close of each fiscal year of the Company and may be increased as
the Board may deem appropriate. In the event that the Board deems it appropriate
to increase Employee’s Base Compensation, that increased amount shall thereafter
be the Base Compensation for the purposes of this Agreement. Employee’s Base
Compensation, as increased from time to time, may not be decreased unless agreed
to by Employee. Nothing contained herein shall prevent the Board from paying
additional compensation to Employee in the form of bonuses or otherwise during
the Term.
          (b) Minimum Annual Bonus. During the Term, Employee shall participate
in the Company’s discretionary management incentive program as established by
the Board (as the same may be amended from time to time) with an annual
performance bonus range of 0-200% of Employee’s bonus target (the “Bonus
Target”), which Bonus Target shall initially be an amount equal to Employee’s
Base Compensation. The Bonus Target may be adjusted annually.

Page 3 of 31



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Employee’s annual performance bonus shall be not
less than $725,000 each contract year. Annual bonus payments will be subject to
tax and other customary withholdings.
          (c) Retention Amount. As additional consideration for this Agreement,
as well as the Nonsolicitation and Noncompete Agreement, the Company agrees to
pay to Employee, not later than 15 days after the second anniversary of the
Effective Date, in cash and subject to tax and other customary withholdings, an
amount (such amount, the “Retention Amount”) equal to (i) $300,000; provided,
however, that, in the event that Employee voluntarily terminates employment with
the Company or is terminated for Misconduct (as defined below) prior to the
expiration of the Initial Term, Employee shall forfeit all rights to any portion
of the Retention Amount. In the event that Employee is terminated by the Company
for any reason other than Misconduct prior to the expiration of the Initial
Term, Employee shall receive the Retention Amount on the first day occurring
after the date that is six months after the Date of Termination (defined below).
          (d) Long Term Incentive Awards. Employee will be eligible to
participate in the Company’s discretionary Long Term Incentive (defined below)
plan(s) as established by the Board (as the same may be amended from time to
time), subject to the terms and conditions of the applicable plan(s). All
stock-based awards that are to be settled by the delivery of shares are subject
to shareholder approval of shares to be allocated to the Company’s Long Term
Incentive plan(s) and are granted under the strict purview of the Compensation
Committee of the Board. Notwithstanding any provision to the contrary in the

Page 4 of 31



--------------------------------------------------------------------------------



 



plan(s) governing such Long Term Incentives, in the event that any options or
similar awards become vested pursuant to Section 7 of this Agreement, Employee
shall have not less than one year from the date of such vesting in which to
exercise such options or other awards.
     5. Additional Benefits. In addition to the compensation provided for in
Section 4, Employee shall be entitled to the following:
     (a) Business Expenses. The Company shall, in accordance with any rules and
policies that it may establish from time to time for its executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of Employee’s duties. It is understood that Employee is authorized to incur
reasonable business expenses for promoting the business of the Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Request for reimbursement for such expenses
must be accompanied by appropriate documentation.
     (b) Vacation. During the Term, Employee shall be entitled to four weeks of
vacation per year, without any loss of compensation or benefits. Employee shall
be entitled to carry forward any unused vacation time. At the end of the Term,
Employee shall be paid for any unused vacation time based on his Base
Compensation in effect for the last contract year of the Term.
     (c) General Benefits. Employee shall be entitled to participate in (i) the
various employee benefit plans or programs provided to the employees of the
Company in general, including, but not limited to, health (including

Page 5 of 31



--------------------------------------------------------------------------------



 



ExecuCare), dental, disability, 401k, accident and life insurance plans, and
(ii) the Flexible Perquisites Plan, which provides Employee an amount equal to
4% of Employee’s Base Compensation in each calendar year in lieu of customary
flexible perquisite benefits. Benefits are subject to the eligibility
requirements with respect to each of such benefit plans or programs and such
other benefits or perquisites as may be approved by the Board during the Term.
Nothing in this Section 5(c) shall be deemed to prohibit the Company from making
any changes in, or elimination of, any of the benefit plans or programs
described in this Section 5(c), provided the change similarly affects all
executive officers of the Company that are similarly situated.

     6. Confidentiality; Nonsolicitation and Noncompete.
          (a) Employee hereby acknowledges that the Company possesses certain
Confidential Information (defined below) that is peculiar to the businesses in
which the Company is or may be engaged. Employee hereby affirms that such
Confidential Information is the exclusive property of the Company and that the
Company has proprietary interests in such Confidential information. For the
purposes of this Agreement, the term “Confidential Information” shall mean any
and all information of any nature and in any form that at the time or times
concerned is not generally known to Persons (other than the Company) that are
engaged in businesses similar to that conducted or contemplated by the Company
(other than by the act or acts of an employee not authorized by the Company to
disclose such information) which may include, without limitation, the Company’s
existing and contemplated products and services; the Company’s purchasing,

Page 6 of 31



--------------------------------------------------------------------------------



 



accounting, marketing and merchandising methods or practices; the Company’s
development data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategy; any and all samples
and/or materials submitted to Employee by the Company; and any and all directly
and indirectly related records, documents, specifications, data and other
information with respect thereto. For the purposes of this Agreement,
“Confidential Information” shall not include (i) information, knowledge or data
that, through no fault of Employee, becomes publicly available or
(ii) information, knowledge or data acquired from, or published by, third
parties that have no direct or indirect confidentiality obligation to the
Company. Employee further acknowledges by signing this Agreement that the
Company has expended much time, cost and difficulty in developing and
maintaining the Company’s customers.
          (b) Employee shall (i) use the Confidential Information solely for the
purpose of performing Employee’s duties on behalf of the Company and for no
other purpose whatsoever, (ii) not, directly or indirectly, at any time during
or after Employee’s employment by the Company, disclose Confidential Information
to any other Person (except to the Company’s officers in connection with
Employee’s duties on behalf of the Company) or use or otherwise exploit
Confidential Information to the detriment of the Company, and (iii) not lecture
on or publish articles with respect to Confidential Information without the
prior written approval of the General Counsel of the Company. In the event of a
breach or threatened breach of the provisions of this Section 6(b), the Company
shall be entitled, in

Page 7 of 31



--------------------------------------------------------------------------------



 



addition to any other remedies available to the Company, to an injunction
restraining Employee from disclosing such Confidential Information.
          (c) Upon termination of employment of Employee for whatever reason,
Employee shall surrender to the Company any and all documents, manuals,
correspondence, reports, records and similar items that have or thereafter come
into the possession of Employee that contain any Confidential Information;
provided, however, that the Company will provide Employee reasonable access to
such Confidential Information to the extent required by Employee in connection
with the defense of any cause of action, dispute, proceeding or investigation
made or initiated against Employee by any Person other than the Company related
to the employment of Employee by the Company or the performance by Employee of
its duties and responsibilities in the course of such employment.
          (d) Employee agrees that, as part of the consideration for this
Agreement and as an integral part hereof, Employee has executed, delivered and
agreed to be bound by the Nonsolicitation and Noncompete Agreement attached
hereto as Exhibit A, as well as any subsequent addenda thereto executed by the
Company and Employee.
     7. Termination.
          (a) This Agreement may be terminated prior to expiration of the Term
only under the terms and conditions set forth below:
          (i) Resignation (other than for Good Reason). Employee may resign
Employee’s position at any time, including by reason of retirement, by providing
written notice of resignation to the Company. In

Page 8 of 31



--------------------------------------------------------------------------------



 



the event of such resignation (except in the case of resignation for Good Reason
(defined in Section 7(a)(iv) below)), this Agreement shall terminate on the Date
of Termination (defined Section 7(c) below), and Employee shall not be entitled
to further compensation pursuant to this Agreement other than the payment of any
Base Compensation and General Benefits (e.g., unused vacation, unreimbursed
business expenses, etc.) accrued and unpaid as of the Date of Termination and
the retention of any and all option shares, restricted shares or units or other
similar awards granted to Employee by the Company under any long term incentive
plan(s) duly adopted by the Board (“Long Term Incentives”) that have vested or
become exercisable on or before the Date of Termination in accordance with the
plans governing such Long Term Incentives (which Long Term Incentives remain
subject to, and must thereafter be exercised in accordance with, the plan(s)
governing such Long Term Incentives).
          (ii) Death. If Employee’s employment is terminated due to Employee’s
death, not later than 30 days after Employee’s death, the Company shall pay to
Employee’s surviving spouse or estate any Base Compensation and General Benefits
accrued and unpaid as of the date of Employee’s death, subject to tax and other
customary withholdings. In addition, (A) from the date of Employee’s death until
the earlier to occur of (x) the last day of the Initial Term (or, if the Initial
Term was renewed prior to Employee’s death, the Term) and (y) the date of death
of Employee’s surviving spouse, the Company shall pay to Employee’s surviving
spouse Employee’s Base Compensation (as in effect as of the date of Employee’s

Page 9 of 31



--------------------------------------------------------------------------------



 



death), in accordance with the Company’s customary pay periods and subject to
tax and other customary withholdings, and shall provide paid group health and
dental insurance benefits to Employee’s surviving spouse, and (B) from the last
day of the Initial Term (or, if the Initial Term was renewed prior to Employee’s
death, the Term) until the earlier to occur of (x) the last day of the
Consulting Period (assuming for the purposes of this clause that the Parties had
executed a Consulting Agreement for the full five years contemplated by
Section 7(f)) and (y) the date of death of Employee’s surviving spouse, the
Company shall pay to Employee’s surviving spouse $300,000 per annum, in
accordance with the Company’s customary pay periods and subject to tax and other
customary withholdings. Notwithstanding any provision to the contrary in the
plan(s) governing such Long Term Incentives, Employee, as of the date of his
death, shall also become immediately and totally vested in any and all Long Term
Incentives granted to Employee by the Company prior to the Date of Termination
that have not previously vested in full. After all payments, benefits and
vesting of Long Term Incentives specified under this Section 7(a)(ii) have been
paid or performed, this Agreement shall terminate, and the Company shall have no
obligations to Employee, Employee’s spouse and dependents or Employee’s legal
representatives with respect to this Agreement.
          (iii) Discharge.
          (A) The Company may terminate Employee’s employment for any reason at
any time upon written notice delivered to Employee in accordance with
Section 7(b).

Page 10 of 31



--------------------------------------------------------------------------------



 



          (B) In the event that Employee’s employment is terminated during the
Term by the Company for any reason other than Employee’s Misconduct or
Disability (both as defined below), the following shall occur:
          (1) the Company shall pay to Employee, subject to tax and other
customary withholdings, not later than 15 days after the Date of Termination,
(x) a lump sum amount, in cash, equal to the sum of (a) the product of
(i) Employee’s Base Compensation as in effect immediately prior to the Date of
Termination, multiplied by (ii) the remaining portion of the Initial Term (or,
if the Initial Term was renewed prior to the Date of Termination, the Term),
plus (b) the most recent annual bonus paid to Employee by the Company, plus (c)
$1,500,000 (in respect of foregone consulting fees), and (y) a lump amount, in
cash, equal to the cost for Employee to obtain, for the period commencing on the
Date of Termination and ending on the earlier to occur of (1) the date that is
18 months following the Date of Termination and (2) the last day of the Initial
Term (or, if the Initial Term was renewed prior to the Date of Termination, the
Term), disability, accident, dental and group health insurance benefits
(“Welfare Benefits”) covering Employee (and, as applicable, Employee’s spouse
and dependents) that are substantially similar to those that

Page 11 of 31



--------------------------------------------------------------------------------



 



Employee (and Employee’s spouse and dependents) were receiving immediately prior
to the Date of Termination; and
          (3) Notwithstanding any provision to the contrary in the plan(s)
governing such Long Term Incentives, Employee shall become immediately and
totally vested in any and all Long Term Incentives granted to Employee by
Company prior to the Date of Termination that have not previously vested in
full.
          (C) Notwithstanding anything to the contrary in this Agreement, in the
event that Employee is terminated because of Misconduct, the Company shall have
no obligations pursuant to this Agreement after the the Date of Termination
other than the payment of any Base Compensation and General Benefits accrued and
unpaid through the Date of Termination. As used herein, “Misconduct” means:
          (1) (A) any willful breach or habitual neglect of duty by Employee or
(B) Employee’s material and continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s incapacity due to a Disability) (i) in a professional manner and
(ii) in a manner that is reasonably expected as appropriate for the position, in
the case of either (A) or (B), which breach, neglect or failure is not cured by
Employee within 30 days from receipt by Employee of written notice from

Page 12 of 31



--------------------------------------------------------------------------------



 



the Company that specifies the alleged breach, neglect or failure;
          (2) the intentional misappropriation or attempted intentional
misappropriation by Employee of a material business opportunity of the Company,
including attempting to secure any personal profit in connection with entering
into any transaction on behalf of the Company;
          (3) the intentional misappropriation or attempted misappropriation by
Employee of any of the Company’s funds or property;
          (4) the intentional violation by Employee of the Company’s Code of
Corporate Conduct or Fraud Policy of which Employee is notified in writing; or
          (5) (A) the commission by Employee of a felony offense or a
misdemeanor offense involving violent or dishonest behavior or (B) Employee
engaging in any other conduct involving fraud or dishonesty.
          (D) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for 120 consecutive calendar
days as a result of Employee’s incapacity due to a Disability (defined below),
Employee’s employment may be terminated by the Company. For the purposes of this
Agreement, a “Disability” shall exist if::

Page 13 of 31



--------------------------------------------------------------------------------



 



          (1) Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
          (2) Employee is, by reason of any medically determinable physical or
mental impairment that can be reasonably expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(a) the Company shall, for the period beginning with the Date of Termination and
ending on the last day of the Initial Term (or, if the Initial Term was renewed
prior to the Date of Termination, the Term), (I) pay to Employee monthly the
amount by which Employee’s monthly Base Compensation exceeds the monthly benefit
received by Employee pursuant to any disability insurance covering Employee
(provided that, if Employee dies after his termination due to Disability but
prior to the expiration of the period referenced in this clause (a), such
payments shall be made to Employee’s surviving spouse until the earlier to occur
of (x) the last

Page 14 of 31



--------------------------------------------------------------------------------



 



day of the Initial Term (or, if the Initial Term was renewed prior to the Date
of Termination, the Term) and (y) the date of death of Employee’s surviving
spouse), and (II) provide paid group health and dental insurance benefits for
Employee and Employee’s spouse and dependents, (b) the Company shall, for the
period beginning with the last day of the Initial Term (or, if the Initial Term
was renewed prior to the Date of Termination, the Term) and ending on the last
day of the Consulting Period (assuming for the purposes of this clause (b) that
the Parties had executed a Consulting Agreement for the full five years
contemplated by Section 7(f)), pay to Employee monthly the amount by which
Employee’s monthly consulting fee ($300,000 per annum) exceeds the monthly
benefit received by Employee pursuant to any disability insurance covering
Employee (provided that, if Employee dies after his termination due to
Disability but prior to the expiration of the period referenced in this clause
(b), such payments shall be made to Employee’s surviving spouse until the
earlier to occur of (x) the last day of the Consulting Period and (y) the date
of death of Employee’s surviving spouse), and (c) notwithstanding any provision
to the contrary in the plan(s) governing such Long Term Incentives, Employee
shall become immediately and totally vested in any and all Long Term Incentives
granted to Employee by Company prior to the Date of Termination that have not
previously vested in full.

Page 15 of 31



--------------------------------------------------------------------------------



 



          (iv) Resignation for Good Reason. Employee shall be entitled to
terminate Employee’s employment for Good Reason (as defined herein). If Employee
terminates employment for Good Reason, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, the term “Good Reason” shall mean the occurrence of any of the
following circumstances without Employee’s express written consent:
          (A) any material diminution of Employee’s duties or responsibilities
(other than in connection with the termination of Employee for Misconduct or
Disability in accordance with the terms of this Agreement);
          (B) any material diminution of Employee’s Base Compensation;
          (C) the relocation of Employee’s office more than 25 miles from its
location at the commencement of this Agreement; or
          (D) any other material negative change in the terms or status of this
Agreement;
provided, however, Employee shall provide written notice (a “Good Reason
Notice”) to the Company of the initial existence of the condition causing the
change in terms or status no more than 90 days after the change in terms or
status occurs, and the Company shall have 30 days after receipt of the Good
Reason Notice to resolve the issue causing the change in terms or status. If the
Company resolves such issue, then Employee’s employment

Page 16 of 31



--------------------------------------------------------------------------------



 



shall not be subject to the Good Reason provisions of this Agreement as to such
issue.
          (v) Resignation for Corporate Change. Employee shall be entitled to
terminate Employee’s employment for a Corporate Change (as defined herein) if
Employee is not retained in Employee’s current (or a comparable) position, but
only if Employee gives notice of Employee’s intent to terminate employment
within 90 days following the effective date of such Corporate Change (provided
that, notwithstanding the foregoing, the Notice of Termination may not be given
later than February 13th of the year following the year in which the Corporate
Change occurs). If Employee terminates employment for a Corporate Change,
Employee shall be entitled to the compensation and benefits provided in Section
7(a)(iii)(B). For the purposes of this Agreement, the term “Corporate Change”
means a “change in ownership,” a “change in effective control,” or a “change in
the ownership of substantial assets” of the Company.
          (A) A “change in ownership” of the Company occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or

Page 17 of 31



--------------------------------------------------------------------------------



 



persons is not considered to cause a change in ownership of the Company (or to
cause a change in the effective control of the Company (within the meaning of
Section 7(v)(B)).
          (B) Notwithstanding that the Company has not undergone a change in
ownership under Section 7(v)(A), a “change in effective control” of the Company
occurs on the date that a majority of members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. For purposes of this Section 7(v)(B), the term “Company” refers
solely to the relevant corporation identified in the opening paragraph of this
Agreement, for which no other corporation is a majority shareholder.
          (C) A “change in the ownership of substantial assets” of the Company
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 75%
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

Page 18 of 31



--------------------------------------------------------------------------------



 



     (b) Notice of Termination. Any purported termination of Employee’s
employment by the Company under Sections 7(a)(iii), or by Employee under
Section 7(a)(i), (iv) or (v), shall be communicated by written Notice of
Termination to the other Party in accordance with Section 10. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that (i) in the
case of termination by the Company, shall set forth in reasonable detail the
reason for such termination of Employee’s employment and the Date of
Termination, or (ii) in the case of resignation by Employee, shall specify in
reasonable detail the basis for such resignation and the Date of Termination. A
Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall be
effective even if given after the receipt by Employee of notice that the Board
has set a meeting to consider terminating Employee for Misconduct. A Notice of
Termination given by Employee pursuant to Section 7(a)(iv) shall be considered
effective only after 30 days have elapsed since Employee delivered the
applicable Good Reason Notice and the Company has failed to resolve the issue
causing the change in terms or status during such 30 day period. Any purported
termination for which a Notice of Termination is required that does not
materially comply with this Section 7(b) shall not be effective.
     (c) Date of Termination, Etc. The “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 calendar days, but not more than 45 calendar days,
following the date the Notice of Termination is given. Notwithstanding anything
herein to the contrary, if a Notice of Termination is given pursuant to
Section 7(a)(v), then the Date of Termination may not be later than
February 28th

Page 19 of 31



--------------------------------------------------------------------------------



 



of the year folloiwng the year in which the Change of Control occurs. In the
event Employee is terminated for Misconduct, the Company may refuse to allow
Employee access to the Company’s offices (other than to allow Employee to
collect Employee’s personal belongings under the Company’s supervision) prior to
the Date of Termination. Employee shall not be expected to provide further
services after the Date of Termination.
     (d) Mitigation. Employee shall not be required to mitigate the amount of
any payment provided for in this Section 7 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, except that any severance amounts payable to Employee pursuant
to the Company’s severance plan or policy for employees in general shall reduce
the amount otherwise payable pursuant to Section 7(a)(iii)(B).
     (e) Excess Parachute Payments. Notwithstanding anything in this Agreement
to the contrary, to the extent that any payment or benefit received or to be
received by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross up” such payment so that
Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments. No
payment of a gross up shall occur until the first business day occurring after
the date that is six months after the Date of Termination. Payment of the gross
up

Page 20 of 31



--------------------------------------------------------------------------------



 



will be made no later than the end of Employee’s taxable year next following
Employee’s taxable year in which Employee remits the related taxes.
     (f) Consulting Agreement.
          (i) Upon expiration of the Term, the Company shall offer to Employee a
consulting agreement (a “Consulting Agreement”), pursuant to which Employee will
provide consulting services to the Company. For the avoidance of doubt, the
Company shall have no monetary obligations under this Section (f) until
expiration of the Term. The Company shall have no obligation under this Section
(f) if the Agreement is terminated prior to expiration of the Term due to
Employee’s Misconduct.
          (ii) The Consulting Agreement will include the following provisions:
          (A) The Company shall pay to Employee a consulting fee of $300,000
annually, and the Company shall provide paid group health and dental insurance
benefits to Employee and Employee’s spouse during the Consulting Period (defined
below) that are substantially similar to those that Employee (and Employee’s
spouse and dependents) were receiving during the Term.
          (B) Employee will provide advice and assistance to the Company as
reasonably requested from time to time for 20 hours of service per week during
the Consulting Period. The “Consulting Period” will be five years from the
expiration of the Term (unless Employee elects a lesser period or the Consulting
Agreement is earlier terminated in accordance with its terms).

Page 21 of 31



--------------------------------------------------------------------------------



 



          (C) If Employee dies during the Consulting Period, the Consulting
Agreement shall terminate, and the Company shall pay Employee’s surviving spouse
(I) an amount equal to the aggregate consulting fees Employee would have earned
had he not died and continued working during the remainder of the Consulting
Period (based on the consulting fee in effect on the date of such termination),
and (II) a lump sum amount, in cash, equal to the cost for Employee’s spouse to
obtain, for the period commencing on the date of Employee’s death and ending on
the earlier to occur of (a) the date that is 18 months following the date of
Employee’s death and (b) the end of the Consulting Period, health and dental
insurance benefits covering Employee’s spouse that are substantially similar to
those that Employee’s spouse was receiving immediately prior to Employee’s
death.
          (D) If Employee shall have been absent from the full-time performance
of Employee’s duties under the Consulting Agreement for 120 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, the Company may
terminate the Consulting Agreement, and the Company shall pay Employee (A) an
amount equal to (x) the aggregate consulting fees Employee would have earned had
he not become Disabled and continued working during the remainder of the
Consulting Period (based on the consulting fee in effect on the date of such
termination), minus (y) the aggregate benefits received by Employee pursuant to

Page 22 of 31



--------------------------------------------------------------------------------



 



any disability insurance covering Employee, and (B) a lump sum amount, in cash,
equal to the cost for Employee to obtain, for the period commencing on the date
of termination and ending on the earlier to occur of (a) the date that is
18 months following the date of termination and (b) the end of the Consulting
Period, health and dental insurance benefits covering Employee (and Employee’s
spouse and dependents) that are substantially similar to those that Employee
(and Employee’s spouse and dependents) were receiving immediately prior to the
date of termination.
          (E) The Company may terminate the Consulting Agreement for any reason
at any time upon written notice delivered to Employee in accordance with
Section 7(b); provided that, if the Consulting Agreement is terminated by the
Company prior to expiration of the Consulting Period for any reason other than
Employee’s Misconduct or Disability, the following shall occur:
          (1) the Company shall pay to Employee, subject to tax and other
customary withholdings, (x) not later than 15 days after the Date of
Termination, a lump sum amount, in cash, equal to the product of (a) $300,000,
multiplied by (b) the remaining portion of the Consulting Period (in years), and
(y) a lump sum amount, in cash, equal to the cost for Employee to obtain, for
the period commencing on the date of termination and ending on the earlier to
occur of (a) the date that is 18 months following the date of termination and
(b) the end of the

Page 23 of 31



--------------------------------------------------------------------------------



 



Consulting Period, health and dental insurance benefits covering Employee (and
Employee’s spouse and dependents) that are substantially similar to those that
Employee (and Employee’s spouse and dependents) were receiving immediately prior
to the date of termination; and
          (2) Notwithstanding anything to the contrary in this Agreement, in the
event that the Consulting Agreement is terminated because of Misconduct, the
Company shall have no obligations pursuant to this Agreement or the Consulting
Agreement after the the date of termination other than the payment of any
consulting fees accrued and unpaid through the date of termination.
     8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive, or other plan or program provided by the Company and for which
Employee may qualify, nor shall anything herein limit or otherwise adversely
affect such rights as Employee may have under any Long Term Incentives granted
by the Company.
     9. Assignability. The obligations of Employee hereunder are personal and
may not be assigned or delegated by Employee or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary of the
Company, so long as the

Page 24 of 31



--------------------------------------------------------------------------------



 



obligations of the Company under this Agreement remain the obligations of the
Company.
     10. Notice. For the purpose of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courrier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.
     11. Severability. In the event that one or more of the provisions set forth
in this Agreemetn shall for any reason be held to be invalid, illegal, overly
broad or unenforceable, the same shall not affect the validity or enforceability
of any other provision of this Agreement, but this Agreement shall be construed
as if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.
     12. Successors; Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the

Page 25 of 31



--------------------------------------------------------------------------------



 



Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall constitute Good Reason under Section 7(a)(iv);
provided that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used herein, the term “Company” shall include any successor to its business
and/or assets as aforesaid which executes and delivers the Agreement provided
for in this Section 12 or which otherwise becomes bound by all terms and
provisions of this Agreement by operation of law.
          (b) This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     13. Miscellaneous.
          (a) No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board.
          (b) No waiver by either Party at any time of any breach by the other
Party of, or in compliance with, any condition or provision of this Agreement to
be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
          (c) Together with the Nonsolicitation and Noncompete Agreement, this
Agreement is an integration of the Parties’ agreement; no agreement or

Page 26 of 31



--------------------------------------------------------------------------------



 



representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party, except those which are set
forth expressly in this Agreement. Without limiting the foregoing, the terms of
all prior offer letters and employment agreements between the Company and
Employee are hereby superseded in full and no longer shall have any force or
effect as of the Effective Date.
          (d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.
          (e) Notwithstanding anything herein to the contrary, this Agreement is
intended to comply with Code Section 409A and the regulations and other guidance
of general applicability thereunder and shall at all times be interpreted in
accordance with such intent such that amounts credited under this Agreement
shall not be taxable until such amounts are distributed in accordance with the
terms of this Agreement. In the event that Employee is a “specified employee” at
the Date of Termination, any amounts that are considered nonqualified deferred
compensation for purposes of Code Section 409A and that are distributable
because of a separation from service shall be delayed until the first business
day occuring after the date that is six months after the Date of Termination.
Any provision of this Agreement to the contrary is without effect.
          (f) Reimbursements provided for under this Agreement shall be provided
in accordance with policies of the Company established from time to time.

Page 27 of 31



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Arbitration.
          (a) Employee and the Company agree that any dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, if any,
shall be resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda, shall be governed, heard, and
decided under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in a mutually agreed location, on
demand of either Party.
          (b) Such arbitration proceedings shall be conducted in accordance with
the then-current Employment Arbitration Rules and Mediation Procedures of the
AAA. Each Party shall have the right to be represented by counsel or other
designated representatives. The Parties shall negotiate in good faith to
designate a location for the arbitration and to appoint a mutually acceptable
arbitrator; provided, however, that, in the event that the Parties are unable to
agree upon a location and/or an arbitrator within 30 days after the commencement
of the

Page 28 of 31



--------------------------------------------------------------------------------



 



arbitration proceedings, the AAA shall designate the location for the
arbitration and/or appoint the arbitrator, as applicable. The arbitrator shall
have the right to award or include in his or her award any relief that he or she
deems proper under the circumstances, including, without limitation, all types
of relief that could be awarded by a court of law, such as money damages (with
interest on unpaid amounts from date due), specific performance and injunctive
relief. The arbitrator shall issue a written opinion explaining the reasons for
his or her decision and award. The award and decision of the arbitrator shall be
conclusive and binding upon both Parties, and judgment upon the award may be
entered in any court of competent jurisdiction. The Parties acknowledge and
agree that any arbitration award may be enforced against either or both of them
in a court of competent jurisdiction, and each waives any right to contest the
validity or enforceability of such award. The Parties further agree to be bound
by the provisions of any statute of limitations that would be otherwise
applicable to the controversy, dispute or claim that is the subject of any
arbitration proceeding initiated hereunder. Without limiting the foregoing, the
Parties shall be entitled in any such arbitration proceeding to the entry of an
order by a court of competent jurisdiction pursuant to a decision of the
arbitrator for specific performance of any of the requirements of this
Agreement. The provisions of this Section 15 shall survive and continue in full
force and effect subsequent to and notwithstanding expiration or termination of
this Agreement for any reason. Employee and the Company acknowledge and agree
that any and all rights they may have to resolve their claims by a jury trial
are hereby expressly waived. The provisions of this

Page 29 of 31



--------------------------------------------------------------------------------



 



Section 15 do not preclude Employee from filing a complaint with any federal,
state, or other governmental administrative agency, if applicable.

Page 30 of 31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on
December 31, 2008, effective for all purposes as of the Effective Date.

            THE SHAW GROUP INC.
      By:    /s/ Clifton S. Rankin            Clifton S. Rankin       
     General Counsel and Corporate Secretary     

EMPLOYEE

     
/s/ Dorsey Ron McCall
 
Dorsey Ron McCall
   

Page 31 of 32



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Nonsolicitation and Noncompete Agreement
     See attached.

 